On Rehearing as to Redd. Riddick, J. The conviction of appellant Redd for the murder of Skipper was based upon circumstantial evidence, and upon confessions said to have been made by him. The body of Skipper was ■ found lying on the. bank of the bayou in Drew county, of this state. There was a wound in the left side of the throat. The body lay face downward. The forehead rested on the crossed hands, and in the right hand was a knife held loosely, with blood upon the open blade. On the ground, under the arms, was a pool of blood which had flowed from the wound in the throat. The medical expert who described this wound said that it was about an inch and a half long, made downward and forward with a sharp knife, which seemed to have jumped and cut the skin about the thirty-second part of an inch, and then went in, and severed the external jugular vein and partially severed the carotid artery. A short distance from the body of the deceased, his vest was found hanging in a tree with his watch in the pocket. His hat was gone, but his clothing’ was not torn, nor were there any other • wounds upon the body indicating a struggle. Admissibility of non-expert testimony. Afterwards the defendant Redd was indicted jointly J with Johnson and McKay for the murder of Skipper, ,Upon the trial counsel for the state undertook to show by the testimony of experts, and by proof of certain facts and circumstances, that the death of Skipper was not caused by himself, but by the hand of another. For this purpose, they introduced a medical expert, who testified that, in case of suicide by stabbing, the deceased would be likely to hold the knife tightly grasped in the hand, so that after death it would be extracted with difficulty.' To further substantiate this theory that in suicide by stabbing the knife would be held tightly clasped in the hands of the deceased, the state introduced two non-expert witnesses. One of whom testified that he saw a Mr. Meek after his death by suicide, as he was informed, and that in his hands was a knife tightly clasped. In seeming contradiction to this statement, the witness, so the record shows, then added: “When I was there, he did not have the knife in his hands.” The other witness testified as follows: “I saw Richard Jeter after he was killed. It is supposed that he killed himself in the night. It was one o’clock the next day when I saw him. He had a dagger in his hands grasped perfectly tight, and it took some effort to remove it.” The appellant objected to the testimony of these two witnesses, and moved to exclude it; which motion being overruled, he excepted. We feel fully convinced that this testimony was improperly admitted. If we should concede that the fact' that another person who had committed suicide by stabbing himself still held the knife tightly clasped in his hands after death, was proper evidence for the jury to consider in this case — a proposition we consider at least doubtful — yet it clear that the testimony here was based on nothing but. hearsay. No witness testified that these men, found after death with knives in their hands, committed suicide, but only that it was supposed they had done so. This testimony, being- based, not upon a fact of which the witnesses testified from their own knowledge, but only upon supposition, was clearly hearsay and incompetent. But it was allowed to go to the jury as competent evidence tending to show that in this case the deceased did not commit- suicide. The jury might infer from this evidence that, as Skipper did not hold the knife tightly clasped in his hand, he therefore did not commit suicide. The evidence was calculated to effect their opinion upon a vital point in the case, when evidence prejudicial. But it is argued on the part of the state that -j^e admission of this testimony could not have been prejudicial, for the reason that the jury must have • believed the confession of appellant admitted as evidence, and, if that confession was true, Skipper did not commit suicide. But this contention is not sound, for, if such confession was made, it was extrajudicial, and, to sustain a conviction, it must be corroborated by other evidence tending to prove the corpus delicti. In a case of homicide, the corpus delicti consists of two fundamental facts: (1) The death of the person alleg-ed to have been killed; (2) the fact that a criminal agency was the cause of such death. In this case the death of Skipper is admitted, but it was still necessary to show by evidence outside of the confession that his death was the result of the criminal agency of .another, for such fact cannot be established by the confession alone, and the presiding judge so instructed the jury in this case. Pitts v. State, 43 Miss. 472; Wharton’s Criminal Evidence (8th Ed.,) § 633; 1 Greenleaf, Ev. § 217. In order to cover this point, and show that Skipper was killed by another, and not by his own hand, the testimony of the two witnesses just referred to was introduced. The error in admitting- this testimony was not cured by the proof of the confession, for it was introduced to corroborate the confession. Instruction as to weight of confession. If it be said that this evidence was harmless, for the reason that the jury may have reached the same conclusion from the testimony of the physician on this point, we must answer that they may have done so, but we are not able to say that they did do so. The testimony of one witness may make no impression, but that of another may carry conviction. We cannot look into the minds of the jury to discover what effect this testimony had upon their conclusions as to the guilt of the defendant; but, as it was incompetent, was admitted against the objection of appellant, and bore upon a material point in the case, we must hold that its admission was prejudicial error, and entitled the appellant to a new trial. Elliott’s Appellate Procedure, § 632. We are further asked to hold that the circuit judg-e J a erred in giving to the jury instruction No. 10;* but it is not necessary to pass on this question further than to say that a majority of the judges are of the opinion that such instruction would be better given in another form. It states among other matters that confessions, “ when deliberately and voluntarily made, are deemed to be among the most effectual proofs of the guilt of the defendant. ’’ This portion of the instruction is taken from Greenleaf on Evidence, but the learned author, in making this statement, was not stating a rule of law, but was discussing the question as to what weight should be attached to confessions as evidence of guilt. His discussion of this question is marked by great wisdom and judgment, and has called forth frequent approval; but under our practice, where the judge is forbidden from expressing to the jury opinions as to the weight of evidence, this extract from his discussion is of doubtful propriety as an instruction to a jury. It is true that the circuit judge does not say that the confession here was deliberately and voluntarily made, but the jury might infer that the intention was that they should give great weight to such confession, provided it was deliberately and voluntarily made. Yet, even if the confession be deliberately and voluntarily made, it is still for the jury, and not the judge, to determine what weight to give it. But this instruction is subject to another objection more serious than the one noticed, for it says, to the jury that if “you believe that the defendants, or either of them, confessed to the killing of Skipper, as charged in the indictment, and that both of the defendants participated in the killing, you may convict.” The jury might understand from this language that if either of the defendants made a confession, and the jury believed from such confession that both were guilty, they should convict both. And the jury did convict both Redd and Johnson, who were tried together; but the judgment as to Johnson has been heretofore reversed, for want of evidence to support it. We therefore think that if there is another joint trial, this instruction should not be given again in its present form. Admissibility of confession of accomplice. In a case such as we have here, where the confession is established mainly by the testimony of two negroes, both in jail, one charged with the same crime of which appellant is charged, and the other charged with larceny, we think the jury should be told that the first question for them to determine in reference to the confession is whether they believe from .the evidence that defendant has made a confession. In determining- that matter, they should consider the testimony of the witnesses who testify to such confessions, their character and interest in the matter, and the reasonableness or unreasonableness of their testimony; and if, after a consideration thereof, they believe that the defendant has made a confession, it is for the jury then to determine the weight to g-ive such confession. In arriving at their conclusion on that point, it is proper for them to consider the person to whom the confession is made, whether it was deliberately and voluntarily made, and all other circumstances surrounding such confession, in order properly to determine what weight and importance to attach to the same; and when two defendants are tried together, the jury should be told that the confession of one defendant is no evidence against the other defendant. It is further said that the circuit court committed error in permitting the witness Refew to give to the jury the inferences and conclusions he drew from certain facts in proof, but no objection was made to such testimony before the' circuit court, and none can be made here. We have not set out the evidence in this case further than was necessary to understand the points of law discussed, and express no opinion concerning it. After due consideration, we have concluded that the motion for rehearing should be sustained, and that defendant Redd, as well as Johnson, should be granted a new trial; and it is so ordered. Battle and Hughes, JJ., concur. Wood, J., is of opinion that the court committed error in giving instruction No. 10, and concurs in the judgment for that reason only. Bunn, C. J., dissents.   Note. — Instruction No. 10, given at plaintiff’s instance, is as follows: “ The court instructs the jury that, while the law recommends caution in receiving confessions of guilt, yet, when deliberately and voluntarily made, they are deemed to be among the most effectual proofs of the guilt of the defendant; and if you believe from the evidence that the defendants, or either of them, confessed to the killing of W. ff. Skipper, as charged in the indictment, and that both of the defendants participated in the killing, you may convict.”